department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division uniform issue list legend city a group b employees proposed ordinance m plan k dear mr in a letter dated may as supplemented by correspondence dated date you requested a ruling concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted plan x a defined_benefit_plan was established by city a for the benefit of group b employees and is intended to meet the requirements of section a governmental_plan as specified in sec_414 of the code you also represent that plan x of the code is a participation in plan x is mandatory for group b employees group b employees must contribute eight percent of their salary to plan xx under proposed ordinance m city a shall pickup their mandatory employee contributions proposed ordinance m provides as follows the city shall pick up the member contribution required by subsection b of this section for all compensation earned a _iiaws page after the effective date of this subsection the contributions so picked up shall be treated as employer contributions in determining tax treatment under the united_states internal_revenue_code the city shall pick up the member contributions from funds established and available in the salaries account which funds would otherwise have been designated as member contributions and paid to the pension fund member contributions picked up by the city pursuant to this subsection shall be treated for all other purposes of this and other laws of the city in the same manner and to the same extent as member contributions made prior to the effective date of this subsection member contributions to the pension fund shall be paid_by the city on behalf of all members payment of the member's contribution picked up by the city shall be made by reducing the amount of the compensation payable to such members and making payment of such amount directly to the pension fund contributions although designated as member contributions are being paid_by the city in lieu of contributions by the members members do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the city to the pension fund the effective date of this subsection shall be the first day of the first pay_period after the city has received notification of approval from the internal_revenue_service that pursuant to sec_414 of the united_states internal_revenue_code the member contributions so picked up shall not be included in gross_income for tax purposes until such time as they are distributed by refund or benefit payment but the effective date shall not be prior to date pursuant to the terms of the plan and the authority vested in the plan_administrator the plan is authorized to treat all participant contributions to the plan as having been picked up under sec_414 h of the code based upon the aforementioned facts you request the following rulings that no part of the member contributions proposed to be picked-up by city a pursuant to proposed ordinance m is includible in the gross_income of the affected employees for purposes of the internal_revenue_code that a distribution of the amount picked-up on behalf of group b employees either through a retirement pension or lump sum payment will be considered a distribution of employer contributions taxable at time of receipt by the employee under sec_402 of the code pad page proposed ordinance m satisfies the requirements of sec_414 of the internal_revenue_code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions a state pension_plan of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to which are picked up by the employer within the meaning of sec_414 assume and pay the amounts employees were required by state law to contribute to that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees under the provisions of sec_3401 a district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the revenue_ruling held further that revrul_77_462 concluded of the code the school the issue of whether contributions have been picked up by an is addressed in the employer must specify that the and revrul_81_36 these revenue rulings established that the following two employer within the meaning of code sec_414 revrul_81_35 c b c b criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to proposed ordinance m the criteria set forth in revrul_81_35 and revrul_81_36 is satisfied by providing in effect that employer b will make contributions in lieu of group b employees' contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly with respect to ruling_request sec_1 and we conclude that the mandatory employee contributions picked up by city a on behalf of group b employees who are participants in plan x will be treated as employer contributions for purposes of federal income_taxation and will a page not be included in the group b employees' gross_income for the year in which such amounts are contributed these amounts will be includible in the gross_income of the group b employees or their beneficiaries only in the taxable_year in which they are distributed from plan x with respect to ruling_request we conclude that contributions under proposed ordinance m will have been picked up by an employer within the meaning of code sec_414 h because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a withholding purposes and is required from group b employees' salaries with respect to such picked-up contributions of the code for federal_income_tax no withholding of federal_income_tax as such in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as a salary reduction agreement within the meaning of sec_3121 to whether the amounts in question are paid pursuant to b of the code these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_6110 by others as precedent of the code provides that it may not be used or cited if you wish to inquire about this ruling please contact i i-d at please address all correspondence to se t ep ra t3 sincerely yours bua foran- frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
